 


114 HCON 86 IH: Welcoming Mr. Muhammad Nawaz Sharif, Prime Minister of Islamic Republic of Pakistan, on his official visit to the United States in October 2015.
U.S. House of Representatives
2015-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. CON. RES. 86 
IN THE HOUSE OF REPRESENTATIVES 
 
October 16, 2015 
Ms. Jackson Lee (for herself and Mr. Pitts) submitted the following concurrent resolution; which was referred to the Committee on Foreign Affairs 
 
CONCURRENT RESOLUTION 
Welcoming Mr. Muhammad Nawaz Sharif, Prime Minister of Islamic Republic of Pakistan, on his official visit to the United States in October 2015. 
 
 
Whereas Mr. Muhammad Nawaz Sharif, Prime Minister of Islamic Republic of Pakistan, will undertake an official visit to the United States in October 2015; Whereas the people of Pakistan have consistently aspired to democracy and rule of law; 
Whereas Prime Minister Nawaz Sharif is a democratically elected leader of Pakistan and is a symbol of the first successful democratic transition in Pakistani history; Whereas Pakistanis have been victim of attacks by Al-Qaida and other terrorist networks and more than 50,000 Pakistanis have lost their lives in these attacks; 
Whereas terrorists have also targeted schools, including the Army Public School, where 140 school children were killed in a gruesome attack in December 2014; Whereas Pakistan has undertaken successful military operations against militants in the border areas at a huge material and human cost; 
Whereas Prime Minister Nawaz Sharif is leading implementation of a National Action Plan to defeat terrorism so that all Pakistani communities, including religious and ethnic minorities, can live safely; Whereas there are tremendous opportunities to enhance people-to-people exchanges between Pakistan and the United States through trade, education, and development; and 
Whereas over the past decade the United States has extended support and assistance to Pakistan to meet its security and economic challenges: Now, therefore, be it  That Congress— 
(1)welcomes Mr. Muhammad Nawaz Sharif, Prime Minister of Islamic Republic of Pakistan, on his official visit to the United States in October 2015; (2)expresses solidarity with the people of Pakistan in their struggle against terrorism; 
(3)supports strengthening of the democratic process in Pakistan; (4)reaffirms friendship and strategic partnership with a democratic Pakistan; and 
(5)encourages and supports ongoing cooperation between the United States and Pakistan in a range of areas, including security, economic development, strengthening of democratic institutions, education, and trade.  